Per Curiam.

Memobandum It clearly appears from all the attendant circumstances surrounding the making of the lease herein that it was the intention and understanding of the parties thereto that the phrases, “ duration of the war ” and “ end of the war ”, were to mean that day which marked the end of actual hostilities with our enemies (Matter of Jones v. Schneer, 270 App. Div. 1027).
*820The final order should be modified by providing that the rent due for the premises is $300 per month, and as modified affirmed, and judgment reversed and judgment directed dismissing thp counterclaim on the merits, with costs.
Hammer, Shientag and Hecht, JJ., concur.
Ordered accordingly.